FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts, Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP REPORTS SECOND QUARTER RESULTS AND DECLARES DIVIDEND OF $0.06 PER SHARE WEST SPRINGFIELD, MA—October 19, 2007—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”), reported net income of $1.3 million, or $0.08 per diluted share, for the third quarter of 2007 compared to net income of $1.5 million, or $0.09 per diluted share, for the corresponding period in 2006.For the nine months ended September 30, 2007 the Company’s net income was $3.1 million, or $0.19 per diluted share, compared to net income of $4.2 million, or $0.25 per diluted share, for the corresponding period in 2006.The 2007 results were impacted by net interest margin compression, higher provisions for loan losses and increased non-interest expenses, offset in part by growth in average loans, deposits and non-interest income. The Company also announced a quarterly cash dividend of $0.06 per share payable on November 26, 2007 to shareholders of record as of November 12, 2007.After giving effect to the waiver of receipt of dividends paid on shares owned by United Mutual Holding Company, the Company’s mutual holding company, the dividend payout ratio will be approximately 37% of third quarter 2007 earnings. Total assets increased $54.5 million, or 5.4%, since December 31, 2006 to $1.1 billion at September 30, 2007 as a result of growth in total loans of $52.2 million, or 6.8%.Balance sheet expansion was funded by increases of $37.4 million, or 5.5%, in total deposits and $14.0 million, or 8.3%, in advances from the Federal Home Loan Bank. "We are pleased with the financial results for the third quarter, which reflect our success in profitably growing our core businesses, maintaining sound asset quality and managing interest rate risk,” commented Richard B. Collins, President and Chief Executive Officer. "Our performance was also impacted to a large extent by a challenging interest rate environment and a competitive local market." Mr. Collins continued, "We are excited about our second step offering, which will commence shortly and is expected to close in early December.The capital we receive from the offering will allow us to continue to build our franchise.” Financial Highlights: · Total loans increased $52.2 million, or 6.8%, to $814.3 million at September 30, 2007 compared to $762.1 million at December 31, 2006.Loan growth was concentrated in the commercial real estate (16.4%), commercial and industrial (14.9%), home equity (5.3%) and residential real estate(5.3%) portfolios.During the period, construction loans declined 20.4% as several credits converted to fixed-rate commercial mortgages or were paid-in-full.Origination activity was strong during the first nine months of 2007, reflecting a steady local economy, a relatively stable real estate market, a comparatively low interest rate environment and competitive products and pricing. · The ratio of non-performing loans to total loans decreased from 0.17% at December 31, 2006 to 0.12% at September 30, 2007.Non-performing assets totaled $1.9 million, or 0.18% of total assets, at September 30, 2007 and December 31, 2006. · At September 30, 2007, the ratio of the allowance for loan losses to total loans was 0.93% and the ratio of allowance for loan losses to non-performing loans was 755.16%.Net charge-offs totaled $646,000, or 0.11% of average loans outstanding on an annualized basis, for the nine months ended September 30, 2007. · Total deposits increased $37.4 million, or 5.5%, to $723.1 million at September 30, 2007 compared to $685.7 million at December 31, 2006 mainly due to the introduction of new products and services, competitive pricing, targeted promotional activities and the December 2006 opening of our second branch in Westfield, Massachusetts.Savings account balances declined $2.1 million, or 3.2%, for the nine months ended September 30, 2007 as customers continued to transfer balances to higher-yielding money marketand certificate of deposit accounts.Core deposit balances expanded $8.2 million, or 2.2%, to $374.4 million at September 30, 2007 from $366.2 million at December 31, 2006. · Net interest income increased $309,000, or 4.4%, to $7.3 million for the three months ended September 30, 2007 from $6.9 million for the same period last year reflecting growth in earning assets, partially offset by net interest margin compression.Average earning assets expanded $58.7 million, or 6.3%, mainly due to strong loan growth, partially offset by lower average balances of securities available for sale.Net interest margin contracted 5 basis points to 2.91% for the third quarter of 2007 compared to the same period in 2006 mainly due to the flat to inverted yield curve, increasingly competitive pricing conditions for loans and deposits and a shift in deposit demand towards higher-yielding money market and time deposit accounts. · Non-interest income expanded $118,000, or 9.1%, to $1.4 million for the three months ended September 30, 2007 reflecting growth of $75,000, or 60.0%, in wealth management revenue and a significant decrease in losses on sales of investment securities.The losses on sales of securities in the third quarter of 2007 were largely the result of a write-down of a corporate bond which was subsequently sold in the fourth quarter of 2007.For the three months ended September 30, 2006 the Company recognized losses from a restructuring transaction. · Non-interest expense increased $552,000, or 9.9%, to $6.1 million for the three months ended September 30, 2007 largely attributable to an increase in stock-based compensation, additional staff, occupancy and other operating costs related to the new Westfield branch opened in the fourth quarter of 2006, and expanded data processing expenses associated with a larger number of loan and deposit accounts.Stock-based compensation expense increased $239,000 due to restricted stock and stock options awarded in the third and fourth quarters of 2006. United Financial Bancorp, Inc. is a publicly owned corporation and the holding company for United Bank, a federally chartered bank headquartered at 95 Elm Street, West Springfield, MA 01090.The Company’s common stock is traded on the NASDAQ Global Select Market under the symbol UBNK.United Bank provides an array of financial products and services through its 13 branch offices located throughout Western Massachusetts.Through its Wealth Management Group and its partnership with NFP Securities, Inc., the Bank is able to offer access to a wide range of investment and insurance products and services, as well as financial, estate and retirement strategies and products.For more information regarding the Bank’s products and services and for United Financial Bancorp, Inc. investor relations information, please visit www.bankatunited.com. Except for the historical information contained in this press release, the matters discussed may be deemed to be forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties, including changes in economic conditions in the Company’s market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in the Company’s market area, competition, and other risks detailed from time to time in the Company’s SEC reports.Actual strategies and results in future periods may differ materially from those currently expected.These forward-looking statements represent the Company’s judgment as of the date of this release.The Company disclaims, however, any intent or obligation to update these forward-looking statements. UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (unaudited) (Dollars in thousands, except par value amounts) September 30, December 31, September 30, Assets 2007 2006 2006 Cash and cash equivalents $ 28,491 $ 25,419 $ 20,134 Securities available for sale, at fair value 183,862 190,237 196,127 Securities held to maturity, at amortized cost 3,684 3,241 3,293 Federal Home Loan Bank of Boston stock, at cost 9,885 9,274 8,740 Time deposits and other short-term investments 1,017 - - Loans: Residential mortgages 336,064 319,108 306,796 Commercial mortgages 204,325 175,564 171,136 Construction loans 43,614 54,759 46,970 Commercial loans 80,140 69,762 67,495 Home equity loans 118,712 112,739 109,154 Consumer loans 31,451 30,181 30,619 Total loans 814,306 762,113 732,170 Net deferred loan costs and fees 1,418 1,285 1,274 Allowance for loan losses (7,612 ) (7,218 ) (6,880 ) Loans, net 808,112 756,180 726,564 Other real estate owned 880 562 562 Premises and equipment, net 10,564 8,821 8,556 Bank-owned life insurance 6,595 6,304 6,259 Other assets 10,856 9,395 10,459 Total assets $ 1,063,946 $ 1,009,433 $ 980,694 Liabilities and Stockholders' Equity Deposits: Demand $ 104,411 $ 97,190 $ 97,341 NOW 36,884 37,523 42,103 Savings 63,361 65,475 69,523 Money market 169,788 165,984 164,519 Certificates of deposit 348,674 319,514 319,135 Total deposits 723,118 685,686 692,621 Federal Home Loan Bank of Boston advances 183,852 169,806 137,412 Repurchase agreements 7,519 10,425 5,920 Escrow funds held for borrowers 1,410 1,121 1,324 Capitalized lease obligation 1,900 - - Accrued expenses and other liabilities 4,899 4,684 7,093 Total liabilities 922,698 871,722 844,370 Stockholders' Equity: Preferred stock ($0.01 par value; 5,000,000 shares authorized; no shares issued and outstanding) - - - Common stock ($0.01 par value; 60,000,000 shares authorized; 17,205,995 shares issued at September 30, 2007, December 31, 2006 and September 30, 2006) 172 172 172 Additional paid-in capital 77,127 75,520 74,949 Retained earnings 72,190 70,406 70,007 Unearned compensation (5,439 ) (5,772 ) (5,851 ) Accumulated other comprehensive loss (888 ) (1,951 ) (2,284 ) Treasury stock, at cost (137,835 shares at September 30, 2007, 51,445 shares at December 31, 2006 and 52,000 shares at September 30, 2006) (1,914 ) (664 ) (669 ) Total stockholders' equity 141,248 137,711 136,324 Total liabilities and stockholders' equity $ 1,063,946 $ 1,009,433 $ 980,694 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (unaudited) (Amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest and dividend income: Loans $ 12,712 $ 11,043 $ 37,017 $ 30,719 Investments 2,017 2,195 5,849 6,761 Other interest-earning assets 247 256 935 786 Total interest and dividend income 14,976 13,494 43,801 38,266 Interest expense: Deposits 5,672 4,885 16,330 13,590 Borrowings 2,051 1,665 6,127 4,059 Total interest expense 7,723 6,550 22,457 17,649 Net interest income before provision for loan losses 7,253 6,944 21,344 20,617 Provision for loan losses 436 165 1,040 627 Net interest income after provision for loan losses 6,817 6,779 20,304 19,990 Non-interest income: Loss on sales of securities (141 ) (218 ) (170 ) (218 ) Fee income on depositors’ accounts 1,105 1,146 3,240 3,128 Wealth management income 200 126 491 319 Other income 248 240 684 764 Total non-interest income 1,412 1,294 4,245 3,993 Non-interest expense: Salaries and benefits 3,546 3,014 11,119 9,173 Occupancy expenses 469 455 1,441 1,268 Marketing expenses 277 329 1,048 1,093 Data processing expenses 711 622 2,006 1,813 Professional fees 220 223 872 702 Other expenses 908 936 2,867 3,143 Total non-interest expense 6,131 5,579 19,353 17,192 Income before income taxes 2,098 2,494 5,196 6,791 Income tax expense 807 981 2,093 2,633 Net income $ 1,291 $ 1,513 $ 3,103 $ 4,158 Earnings per share: Basic $ 0.08 $ 0.09 $ 0.19 $ 0.25 Diluted $ 0.08 $ 0.09 $ 0.19 $ 0.25 Weighted average shares outstanding: Basic 16,267 16,382 16,260 16,529 Diluted 16,324 16,396 16,321 16,534 UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY SELECTED DATA AND RATIOS (unaudited) (Dollars in thousands, except per share amounts) At or For The Quarters Ended Sept. 30 Jun. 30 Mar. 31 Dec. 31 Sept. 30 2007 2007 2007 2006 2006 Operating Results: Net interest income $ 7,253 $ 7,135 $ 6,956 $ 6,938 $ 6,944 Loan loss provision 436 320 284 342 165 Non-interest income 1,412 1,435 1,398 1,399 1,294 Non-interest expenses 6,131 6,575 6,647 6,845 5,579 Net income 1,291 978 834 766 1,513 Performance Ratios (annualized): Return on average assets 0.50 % 0.38 % 0.33 % 0.31 % 0.62 % Return on average equity 3.69 % 2.82 % 2.41 % 2.23 % 4.44 % Net interest margin 2.91 % 2.90 % 2.82 % 2.89 % 2.96 % Non-interest income to average total assets 0.55 % 0.56 % 0.55 % 0.57 % 0.53 % Non-interest expense to average total assets 2.38 % 2.58 % 2.62 % 2.77 % 2.30 % Efficiency ratio (excl gains/losses on sales of securities and loans) 69.63 % 76.34 % 79.70 % 82.10 % 67.72 % Per Share Data: Diluted earnings per share $ 0.08 $ 0.06 $ 0.05 $ 0.05 $ 0.09 Book value per share $ 8.28 $ 8.12 $ 8.10 $ 8.03 $ 7.95 Market price at period end $ 12.55 $ 14.14 $ 14.85 $ 13.80 $ 12.93 Risk Profile Non-performing assets as a percent of total assets 0.18 % 0.29 % 0.13 % 0.18 % 0.26 % Non-performing loans as a percent of total loans, gross 0.12 % 0.37 % 0.17 % 0.17 % 0.27 % Allowance for loan losses as a percent of total loans, gross 0.93 % 0.96 % 0.94 % 0.95 % 0.94 % Allowance for loan losses as a percent of non-performing loans 755.16 % 259.79 % 570.35 % 560.40 % 341.78 % Equity as a percentage of assets 13.28 % 13.55 % 13.40 % 13.65 % 13.90 % Average Balances Loans $ 812,756 $ 797,751 $ 776,301 $ 746,256 $ 714,917 Securities 168,498 166,163 180,491 194,786 211,101 Total interest-earning assets 998,336 985,519 985,112 959,649 939,590 Total assets 1,032,225 1,018,509 1,016,369 988,944 969,962 Deposits 720,330 715,173 691,532 688,103 687,398 FHLB advances 156,150 149,853 170,727 150,301 134,833 Capital 139,820 138,896 138,296 137,222 136,279 Average Yields/Rates (annualized) Loans 6.26 % 6.19 % 6.16 % 6.23 % 6.18 % Securities 4.79 % 4.46 % 4.39 % 4.28 % 4.16 % Total interest-earning assets 6.00 % 5.89 % 5.81 % 5.81 % 5.74 % Savings accounts 0.90 % 0.91 % 0.86 % 0.84 % 0.84 % Money market/NOW accounts 2.81 % 2.76 % 2.69 % 2.69 % 2.64 % Certificates of deposit 4.70 % 4.58 % 4.50 % 4.48 % 4.27 % FHLBB advances 4.90 % 4.75 % 4.74 % 4.79 % 4.69 % Total interest-bearing liabilities 3.92 % 3.79 % 3.77 % 3.72 % 3.56 %
